OPINION
MORRISON, Judge.
The offense is robbery by assault; the punishment, fifteen (IS) years.
Appellant’s two grounds of error relate to a variance in the spelling of his surname. In the indictment it is spelled “Chrisiopher,” while in the charge on guilt and the verdict thereon spelled it “Chrisiorpher.” The charge on punishment spelled it “Chrisiorpherthe verdict recited “Christro/>her.” The sentence spells it “Chrisiopher” as it appears in the indictment, but in reciting the jury’s verdicts, quoted the spelling of appellant’s name as it appeared in each verdict. Appellant signed the pauper’s oath requesting the record to be prepared for appeal by signing his surname as “Chrisiopher.” The notice of completion of the record addressed to appellant’s counsel on appeal spells his surname “Chrisiopher.”
Appellant made no objection to the variations in spelling of his name as they appeared. The question of the error in spelling was raised for the first time in the appellate brief.
We have concluded that appellant could not have been misled by this error in spelling. We find the names to be idem sonans. Raseley v. State, Tex.Cr.App., 470 S.W.2d 899; Smith v. State, Tex.Cr.App., 468 S.W.2d 828, and Hale v. State, 164 Tex.Cr.R. 482, 300 S.W.2d 75. See also Tex.Dig., Names,
The judgment is affirmed.